Citation Nr: 1709147	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for cervical spine disability (claimed as secondary to left shoulder disability).

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for hearing loss disability

7.  Entitlement to service connection for post traumatic stress disorder (PTSD).

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served in the Army National Guard on active duty from January 2011 to January 2012 as part of Operation Enduring Freedom.  It is noted that he also had National Guard active duty for training from July 2009 to February 2010 and from March 2010 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A hearing transcript is associated with the record.  The record shows that the Veteran also sought a videoconference hearing before a member of the Board.  VA scheduled him for a Board hearing to be held in January 2015; the Veteran requested postponement of this hearing date.  See VA Form 21-4138 (January 2015).  VA scheduled him for another Board hearing to be held in June 2015; the Veteran cancelled the hearing and requested rescheduling due to a work conflict through his representative.  See VA Form 21-4138 (June 5, 2015).  However, subsequent communication from his representative shows that the Veteran seeks to have the appeal go directly to the Board in lieu of a hearing.  See VA Form 21-4138 (June 8, 2015).  Therefore, the Board finds that the request for a hearing in these matters has been withdrawn.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for lumbar spine disability, left shoulder disability, cervical spine disability, bilateral hip disability, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current hearing loss disability for VA purposes is not shown at any time during this appeal.

2.  A confirmed diagnosis of PTSD related to an in-service stressor event in accordance with 38 C.F.R. § 4.125 is not shown.

3.  Sleep apnea is not medically diagnosed at any time during this appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2016).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in August 2012, December 2012, and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in those matters addressed herein to ascertain whether there was current disability.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Claims for Service Connection

The Veteran seeks service connection for bilateral hearing loss disability, PTSD, and sleep apnea.  VA received a claim for these conditions in July 2012.  See VA Form 21-4138 (July 2012).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

B.  Bilateral Hearing Loss

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.  The Court has established that the threshold for normal is from 0 to 20 decibels.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  A bilateral hearing loss disability has not been present at any time during the pendency of the claim.  A VA audiological evaluation was conducted in September 2012.  Pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
Right 
0
0
0
0
5
Left
0
0
-5
5
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The Veteran has not presented any other audiological evidence to support a finding of a hearing loss disability for VA purposes.

The Board has considered the Veteran's testimony and statements of hearing loss and the Board accepts his report of noise exposure in service.  However, although he is competent to describe symptoms, i.e. diminished hearing acuity, he is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value and assigns greater probative value to the findings on VA audiological examination in September 2012.  This examination was prepared by a skilled, neutral medical professional and contains the requisite audiometric testing mandated by VA regulations.

Based on the foregoing, the Board must deny the claim for lack of a current disability.  There is no doubt to resolve.  38 U.S.C.A. § 5107 (b); Gilbert, supra.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

C.  PTSD

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  In this case, the third element is conceded-the record shows that the Veteran served in Afghanistan as part of Operation Enduring Freedom and experienced fear of hostile hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f)(3).  It is noted that VA granted service connection for adjustment disorder with anxious mood at 50 percent, effective from January 13, 2012-the day following his separation from active duty.

1.  Factual Background

The Veteran argued in July 2012 that he was entitled to service connection for mental health problems related to service in Afghanistan to include symptoms of anxiety, adjustment disorder, depression, memory loss, and PTSD.  See VAF 21-4138 (July 2012).  In support of his claim, the Veteran submitted lay statements from his mother and grandparents, who reported that he had mental health problems since returning from Afghanistan.  See Buddy/Lay Statements (March 2014).

The Veteran's representative argued at a September 2013 DRO hearing that the Veteran had a diagnosis of PTSD and that VA should afford greater weight to those diagnoses for PTSD in the VA treatment records and military records than to the findings on VA examination in August 2012.  See Hearing Testimony at 7-8 (September 2013).

The record shows that the Veteran served in Afghanistan during his tour of duty from January 2011 to January 2012.  STRs reflect that the Veteran served in the Army National Guard-and a clinic note dated July 2011 indicated that the Veteran had concerns to include PTSD and severe anxiety.  Mood issues and a recent nervous breakdown were noted in February 2012.  He was given a medical profile for PTSD in January 2013 and he was later found unfit for service due to psychiatric problems in February 2013.  Based on the Veteran's history, complaints, and non-military mental health treatment as reported by the Veteran to the examiner, a military psychologist diagnosed him with PTSD in February 2013.  See STR - Medical (August 2014).

Private medical records reflect he was hospitalized in March 2012 for complaints of loss of appetite, feeling stressed out, anxiety, and nervous breakdown-noting that he recently returned from Afghanistan.  The diagnosis was anxiety disorder.  See Medical Treatment Record - Non-Government Facility (August 2012).  A September 2012 private treatment record shows an impression for anxiety and PTSD.  See Medical Treatment Record - Non-Government Facility (September 2012).  A November 2012 private medical record shows that the Veteran was hospitalized for an overdose of Xanax and included a past medical history for PTSD, anxiety, and depression.  See Medical Treatment Record - Non-Government Facility (November 2012).

VA treatment records reflect that, in March 2012, the Veteran presented for anxiety symptoms.  A March 2012 PTSD screen was negative.  A March 2012 note shows a diagnosis for anxiety disorder, not otherwise specified (NOS).  A June 2012 note shows a diagnosis for adjustment reaction with anxious mood and the Veteran reported emotional problems to include punching holes in walls.  The Veteran requested in July 2012 from his VA medical provider a note to obtain a temporary leave from the Army National Guard.  An August 2012 note reflects an assessment for adjustment reaction with mixed emotions.  Beginning in 2013, the Veteran reported that he had PTSD to his VA medical providers.  J.R., his treating PA-C (certified physician's assistant), provided a diagnosis for PTSD in February 2013 and later provided an assessment for "chronic adjustment disorder."  An April 2013 note reflects that the Veteran was unable to elaborate on his PTSD symptoms when asked and a VA psychiatrist told the Veteran that he did not believe that the Veteran has PTSD.  The psychiatrist asked the Veteran to visit with the PTSD clinic to be certain he did not have PTSD, but the Veteran declined.  See CAPRI (May 2013 - July 2014).

The record shows that the Veteran obtained letters from medical providers in August 2012 to be excused from National Guard duties.  A private physician provided the Veteran with a letter, dated August 2012, directed to his sergeant in his National Guard unit indicating that the Veteran has anxiety and PTSD, and requesting his "release from the guard for 60-90 days in order to receive appropriate treatment and care for his conditions."  See Medical Treatment Record - Non-Government Facility (August 2012).  Similarly, the Veteran's PA-C through VA provided him with an undated letter requesting excused absence from inactive duty training "for 60 days beginning 12 AUG 2012" due to "readjustment difficulties."  See Medical Treatment Record - Government Facility (August 2012).

Report of VA examination dated in August 2012 reflects a finding that there is no diagnosis for PTSD.  The examiner acknowledged that the Veteran reported subjective mental health symptoms, but found that his symptoms did not meet the criteria for a diagnosis of PTSD.  Specifically, examination showed that the traumatic event is not persistently reexperienced by the Veteran (criterion B); that the Veteran did not experience persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (Criterion C); and that the Veteran did experience persistent symptoms of increased arousal (Criterion D).  See VA Exam (August 2012).

A March 2014 medical opinion from J.R. (PA-C), a VA medical provider, states that the Veteran's PTSD, anxiety, and somatic complaints were as likely as not related to service.  No rationale was given.  See Third Party Correspondence (March 2014).


2.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for PTSD.  The Veteran has not had a diagnosis for PTSD in accordance with 38 C.F.R. § 4.125 at any time during this appeal even though the evidence establishes the existence of an in-service stressor (i.e. fearing for his life while on active duty in Afghanistan).

Although STRs along with private and VA treatment records include assessments and diagnoses for PTSD, the Board finds that these diagnoses have diminished probative value as they do not reflect a comprehensive PTSD evaluation in accordance with 38 C.F.R. § 4.125 unlike the VA PTSD examination in August 2012.  Moreover, although PTSD was diagnosed by a military provider in association with the Veteran's medical discharge, the examination associated with that diagnosis does not show any discussion of the symptoms associated with the diagnosis of PTSD and, instead, is focused on the Veteran's military history, family history, his fear for his personal safety while deployed to Afghanistan, and more briefly his medical history and treatment for mental problems.

Similarly, the VA and private treatment records that show diagnoses for PTSD do not reflect an evaluation of the requisite criterion to establish a diagnosis of PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) in effect at the time.  See 38 C.F.R. §§ 4.125.  Although typically associated with diagnoses for PTSD, none of the private or VA treatment records include a discussion of whether the Veteran persistently reexperienced his trauma/stressor, whether he persistently avoided stimuli associated with the trauma or had numbing of general responsiveness, or whether he had persistent symptoms of increased arousal.

Also, with regard to the VA treatment records, the Board observes that some of the diagnoses appear to be predicated on the Veteran's complaints of PTSD and history of having PTSD without any comprehensive evaluation by a qualified medical professional.  A medical provider's recording of medical history does not transform that medical history into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Furthermore, at times, the diagnosis of PTSD appears to be merely a label assigned for treatment purposes of signs and symptom of mental illness, rather a confirmed diagnosis of PTSD related to service trauma.

The Board acknowledges the March 2014 favorable medical opinion from J.R. obtained by the Veteran.  However, this opinion is bereft of any comprehensive evaluation underpinning the medical conclusion reached.  It is well established that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  To the extent that VA treatment records show mental status evaluation findings, these appear to be based an examination of limited scope and not PTSD-specific, unlike the August 2012 VA PTSD examination.

In view of the above discussion, the Board finds that the diagnoses for PTSD in the records have limited probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  It is noted that the credibility and weight to be attached medical opinions and evidence are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board assigns greater probative value to the August 2012 VA examination report as this was prepared by a neutral, skilled clinical psychologist after examination of the Veteran and with consideration of the claims file-the examiner discussed the relevant mental health, military, and family history in addition to his specific symptoms and treatment.  Moreover, the examiner addressed the criterion necessary to establish a diagnosis for PTSD.  This evidence is also highly probative as it includes a clear explanation for the unfavorable conclusion that the Veteran does not have PTSD.  The Veteran has not presented persuasive medical evidence showing a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) related to service.

The Board accepts that the Veteran's has an in-service stressor related to his service in Afghanistan.  See Layno, supra.  However, he is not competent to diagnose himself with PTSD related to this experience as he lacks the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, any self-diagnosis of PTSD has no probative value.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.

The Board notes that service connection is established for adjustment disorder with anxious mood, rated as 50 percent disabling since January 13, 2012.  Although the record does not establish the presence of PTSD, there is no indication that any psychiatric problems the Veteran experiences are left uncompensated under his diagnosis for adjustment disorder with anxious mood.  Additionally, even had the Veteran successfully established that he has a confirmed diagnosis of PTSD related to an in-service stressor event in accordance with 38 C.F.R. § 4.125, the Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In other words, the Veteran would not receive a rating for PTSD that is separate and apart from his current rating for adjustment disorder with anxious mood.  See 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders).

D.  Sleep Apnea

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for sleep apnea.  Sleep apnea has not been present at any time during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

STRs and VA treatment records show no diagnosis for sleep apnea based on a sleep study.  Report of VA examination dated in August 2012 reflects that there is no diagnosis for sleep apnea.  At this time, the Veteran reported that he has sleep problems secondary to mental health problems and he denied snoring and waking grasping for air.  The Veteran denied having ever had a sleep study for sleep apnea.  He reported his main problem was "no urge to go to bed."

The Veteran is competent to report his symptoms, such as "no urge to go to bed."  However, he is not competent to diagnose himself with sleep apnea as this is a medical determination based on symptoms of snoring and waking gasping for air confirmed with a sleep study.  Here, the Veteran lacks the requisite medical expertise to diagnose sleep apnea and he has not presented symptoms that medical professionals have deemed a sleep study to be warranted.  See Jandreau supra.

The Board assigns greater probative value to the medical evidence, which shows no sleep apnea disability.  The Board finds that report of VA examination dated in August 2012 is more probative as it was prepared by a skilled, neutral medical professional after obtaining a history from the Veteran, reviewing the claims folders, and conducting an evaluation.  The Board notes that the Veteran has not presented any medical evidence showing a diagnosis for sleep apnea.

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for hearing loss disability is denied.

Service connection for PTSD is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran contends that he has disability of the neck, left shoulder, low back, hips, and right knee related to active duty service.  He reported onset of problems following his tour of duty in Afghanistan.  VA treatment records show complaints of neck and left shoulder pain, described as ongoing.  A June 2012 VA treatment record noted left shoulder tendonitis and question of mild rotator duff cumulative injury.  By history, the Veteran had neck stiffness since his deployment to Afghanistan.

VA examinations in August 2012 reflect diagnoses for cervical strain, left shoulder strain, lumbar strain with probable spondylolysis of L5, and right knee status post ACL repair.  X-ray of the neck was normal.  X-ray of the right knee was normal except for post-operative changes.  In October 2013, VA obtained a medical opinion on the etiology of his claimed disorders.

It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

Here, the October 2013 VA medical opinion does not include a complete rationale for the conclusions reached.  The medical opinion indicated that the Veteran's left shoulder, neck, back, hips and/or right knee disorders are "all less likely as not incurred in or caused by parachute jumps that occurred in service."  No clear rationale was provided.  It was noted that the Veteran had had prior right knee "ACL surgery in 2004 or 2005 prior to service;" that there were no documented "hard [parachute] jumps in 2010;" that current x-rays were negative for degenerative joint disease; that VA treatment records showed "no recurrent chronic complaints" concerning these joints as "due to parachute jumps or issues;" and that the Veteran's knee and shoulder problems were on opposite aspects of his body.  The significance of these items was not explained and the Veteran's history of symptoms since his deployment was neither acknowledged nor addressed in the opinion.

Therefore, in view of the above, remand for a VA examination and medical opinion is necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of the neck, left shoulder, low back, hips, and right knee.  A complete medical history should be obtained.  The examiner should review the claims file and indicate the review in the report.  The examiner should answer the following questions on the etiology of the disorders shown during his appeal with regard to the neck, left shoulder, low back, hips, and right knee:

(a)  Is there a disability of the neck, left shoulder, low back, hips, and/or right knee that is as likely as not (50 percent or greater probability) etiologically related to disease or injury incurred during the Veteran's active duty service.
* The examiner should specifically address the Veteran's theory that his problems are due to the physical demands of his duties while stationed in Afghanistan and accept his report of activities and/or duties unless otherwise shown by the record.
* The examiner should consider STRs showing that the Veteran reported he was bothered by swollen, stiff or painful joints on his post deployment evaluation in December 2011.
* The examiner should accept the Veteran's medical history, to include onset of symptoms, as truthful unless otherwise shown by the record.

(b)  With regard to the Veteran's right knee disorder, is there clear and unmistakable (obvious or manifest) evidence that an injury or disease existed prior to service and was not aggravated by active duty?
* It is noted that STRs do not include a service entrance examination, but they do include a pre-deployment assessment dated in January 2011 and a post deployment assessment dated in December 2011, which should be considered in addressing this question.
* It is further noted that a veteran is presumed to be in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.

(c)  If the examiner determines that the Veteran has a left shoulder disorder related to service, then he/she should address answer the following question:
Is any cervical spine disability shown during this appeal proximately due to or aggravated (permanently worsened) by the Veteran's left shoulder disability (as theorized by the Veteran).

A complete rationale for the medical opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If any opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


